Citation Nr: 1707944	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-00 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service-connection for bilateral carpal tunnel syndrome.

2.  Whether new and material evidence has been received to reopen a claim of service-connection for a cervical spine disability with radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


 
INTRODUCTION

The Veteran had active duty service from August 1969 to August 1973 and from May 1991 to September 1991.  He had a period of special active duty for training from January 1977 to September 1978 with additional periods of Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The claims file is now in the jurisdiction of the Detroit, Michigan RO. 

In June 2011, the Veteran testified at a Decision Review Officer (DRO) hearing; a transcript of this proceeding is associated with the claims file.

These matters were previously before the Board in September 2014 when they were remanded for further development.

Based on a review of the claims file, the Board has recharacterized the cervical spine issue to include radiculopathy.  (The probative evidence of record reflects that the Veteran's upper extremity complaints, originally claimed as carpal tunnel syndrome, are best characterized as either peripheral neuropathy due to diabetes or cervical radiculopathy.)

The issue of whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability with radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 2000 rating decision, the RO denied the Veteran's claim for entitlement to service connection for carpal tunnel syndrome.

2.  In an unappealed February 2004 rating decision, the RO denied the Veteran's claim to reopen the previously denied claim for service connection for carpal tunnel syndrome because it found that new and material evidence had not been received.

3.  New and material evidence to reopen the claim of entitlement to service connection for carpal tunnel syndrome has not been received. 


CONCLUSION OF LAW

Evidence received since the February 2004 RO decision which denied reopening the Veteran's claim for service connection for carpal tunnel syndrome, and the March 2006 statement of the case, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.200 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim(s) herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects that all of the Veteran's STRs may not be associated with the claims file (See October 2011 VA memorandum).  However, as the Veteran has stated that he only sought treatment for his upper extremities on two occasions in service, and STRs from both noted dates are associated with the claims file, no further action is needed with regard to VA's duty to assist in obtaining records.  All pertinent evidence is of record.

In a January 2017 post-remand brief, the Veteran's representative argued that VA failed to provide an adequate examination with opinion.  VA is not required to provide a medical examination or opinion to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. 38 C.F.R. § 3.159(c)(4)(iii).  Thus, any question as to the adequacy of a VA examination/opinion is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Legal Criteria

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claims.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Historically, in a June 2000 rating decision, the RO denied the Veteran's claim for service connection for bilateral carpal tunnel syndrome finding that the evidence did not demonstrate that carpal tunnel syndrome was incurred in or aggravated by military service and that it also did not demonstrate that there was a link between carpal tunnel and military service.  He did not appeal the decision and it became final.  

The evidence at that time included the Veteran's STRs and post-service records.  A June 23, 1970 STR reflects that the Veteran had a cold syndrome, and back pain.  He also reported stiffness of the fingers, and congestion and a sore throat.  He was diagnosed with low back pain, anxiety, and an upper respiratory infection.  A November 1970 STR reflects that the Veteran complained of pain in left forearm and axillary area upon stretching.  His flexion tendons of the wrist were tender.  It was questionable as to myalgia.

The Veteran's July 1973 Report of medical examination for separation purposes reflects no abnormalities of the upper extremities.  His 1976 report of examination for Active Duty for Training reflects normal upper extremities but notes five other unrelated disabilities (headaches, sinusitis, leg cramps, rash, excessive worry).  His January 1976 report of medical history reflects that he reported swollen joints, cramps in the legs, and broken bones.  

A May 1986 annual report of medical examination, developed in between periods of active duty, notes "right wrist - 6 3/4".  A July 1991 Quadrennial report of medical examination reflects normal upper extremities.  The accompanying report of history reflects pain in the joints and notes it is with regard to the knees and back.  

In a statement dated in March 1989, the Veteran asserted that he worked as a programmer/analysis at more than 40 hours per week.  Additionally, post active service records reflect that the Veteran was seen in March 1995 for complaints of right wrist/forearm pain subsequent to a recent fall in the garage.  A June 1998 record reflects right arm/hand weakness which was thought to probably be secondary to a cervical spine disability.  [The issue of whether new and material evidence has been presented to reopen a claim for service connection for a cervical spine disability, to include any related upper extremity neurological disability, is discussed in the remand section below.].  A December 1999 record reflects a complaint of bilateral wrist pain, shooting pain to the fingertips, and decreased grip strength.  The assessment was probable carpal tunnel.

In a February 2004 rating decision, the RO denied the Veteran's petition to reopen the claim.  The rating decision noted that the evidence showed that bilateral carpal tunnel syndrome was first shown many years post active duty service and there was no evidence of record showing the disability was incurred in service.

The Veteran failed to file a timely substantive appeal, and the 2004 decision became final.  (The Veteran filed a notice of disagreement in February 2005 and a statement of the case was issued in March 2006; however, the Veteran failed to file a timely substantive appeal.) (New and material issues ultimately concern the finality of the underlying claim, instead of the finality of the RO's decision.  See for instance, 3.156(a), which directs that "[a] claimant may reopen a finally adjudicated claim by submitting new and material evidence."  It expressly defines "new evidence" as "existing evidence not previously submitted to agency decisionmakers."  Likewise, 3.156(b) concerns only a "[p]ending claim."  Therefore, the central issue is whether the evidence was previously of record when the claim was last considered by the RO.  Here, it would be the SOC.)   No new and material evidence was received within a year of the notification of the February 2004 rating decision that was not considered in the SOC/readjudication.

In a February 2005 statement, the Veteran asserted that his carpal tunnel syndrome began while on active duty and continued after separation from active duty.  (See February 2005 VA Form 21-4138).

In August 2007, the Veteran again filed a claim to reopen the prior final denial.  

Evidence since the final denial

The Veteran testified at a June 2011 RO hearing that he had "symptoms of carpal tunnel for several years now."  He testified that working in the data processing systems profession for 38 years led to the development of his symptoms. 

An October 2011 report from Dr. Weingarden reflects that the Veteran reported pain throughout his body since 1970, to include his forearms, wrists, hands, and fingers.  The report reflects as follows:  "I have performed in [sic] an electrodiagnostic examination of both upper extremities and this electrodiagnostic examination had been normal."

An August 2014 record from Dr. Weingarden reflects "clinical symptoms of bilateral median mononeuropathy consistent with carpal tunnel."  However, a October 2014 private record reflects that the Veteran suffers from peripheral nerve disease, likely related to his diabetes.  It was noted that his fingers burn and are uncomfortable.  Another October 2014 record, from Dr. Weingarden, reflects that the Veteran had increasing pain in his hands, clumsiness of hands, and numbness and tingling of hands.  Importantly, it further reflects as follows:

[I]t was presumed on clinical basis that there was a bilateral carpal tunnel.  Electrodiagnostic testing did not reveal features consistent with a progressive primarily axonal loss sensory and motor peripheral polyneuropathy. . . .  The use of carpal tunnel splints will not provide any significant improvement in symptom profile. . . . He deals with obesity.  He is a diabetic type 2 this is likely also a key contributor to peripheral polyneuropathy will be up to the veteran's administration determine if environmental exposure played a role in the diabetes mellitus. 

Old and New evidence as a whole 

The Board finds that even under the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), new and material evidence has not been received to reopen the Veteran's claim for entitlement to service connection for carpal tunnel syndrome.  The Board acknowledges that for purposes of reopening a claim, the evidence is presumed credible.  However, it is clear from the record that Dr. Weingarden's initial diagnosis of carpal tunnel was retracted weeks later and that the Veteran does not have a diagnosis of carpal tunnel syndrome.  To the contrary, he has been found to have normal electrodiagnostic testing.  The record reflects that the Veteran has a systemic disease which is likely related to his nonservice-connected diabetes.  (The evidence of record does not indicate that the Veteran is entitled to presumptive service connection for diabetes and his STRs are negative for diabetes in service or sugar in the urine.) 

A service connection claim requires, at a minimum, medical evidence of a current disability.  In this case, the Veteran's own private clinician has found that he does not have carpal tunnel syndrome.  The newly received evidence does not raise a reasonable possibility of substantiating the Veteran's claim.

Even assuming, arguendo, that the Veteran carries a diagnosis of carpal tunnel syndrome, there is no new and material evidence that pertains to the reasons for the prior denial on the merits, namely, evidence that would tend to show that carpal tunnel syndrome was incurred in or aggravated by military service and/or evidence that would tend to show that there was a link between carpal tunnel and military service.  

As new and material evidence has not been received, the appellant's request to reopen the claim must be denied.


ORDER

The appeal to reopen a claim for service connection for carpal tunnel syndrome is denied.


REMAND

Historically, in a June 2000 rating decision, the RO denied the Veteran's claim for service connection for arthritis of the cervical spine.  He did not appeal the decision and it became final.  In a February 2004 rating decision, the RO denied the Veteran's petition to reopen the claim; the Veteran failed to file a timely substantive appeal, and the 2004 decision became final. (The Veteran filed a notice of disagreement in February 2005 and a statement of the case was issued in March 2006; however, the Veteran failed to file a timely substantive appeal.)

At the time of the last final denial, the evidence included the Veteran's STRs which noted low back complaints after an automobile accident, the Veteran's contention that his neck problems are related to an in-service 1970 automobile accident (e.g. See October 1990 typed statement), post service clinical records, and a November 2003 VA examination report in which the Veteran reported a neck injury in the 1970 accident. 

In April 2013 correspondence, the Veteran stated as follows:

. . .  I was examined by [Dr. M. Kapsokavathis] on August 29, 2012.  It was his determination that the problems I have experienced with my neck and back are related to the automobile accident I was involved in February 1970 while on active duty with the U.S. Navy and stationed at Bainbridge NTC, Maryland. 

In its September 2014 remand, the Board directed that VA attempt to obtain clinical records from Dr. M. Kapsokavathis, to include the August 29, 2012 report.  The Board has now reviewed the August 29, 2012 record from Dr. M. Kapsokavathis; it does not appear to provide the nexus indicated by the Veteran.  

While the Veteran may be competent, in some situations, to repeat what he has been told, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Veteran has not been shown to be competent to make a medical nexus opinion in this case. 

The Board also notes that the August 29, 2012 record is a poor copy and difficult, although not impossible, to decipher.  

Based on the foregoing, the Board finds that the Veteran, who has stated that he has been given a positive nexus opinion, should be afforded a reasonable opportunity to obtain a written report from Dr. M. Kapsokavathis and to submit it to VA. 

Accordingly, the case is REMANDED for the following action:

1.  If possible, associate with the claims file more legible copies of the Veteran's private clinical records for his cervical spine treatment from 2012 to present.  Also, associate all pertinent, outstanding VA clinical records with the claims file.

2.  Inform the Veteran that he may submit a written opinion by Dr. M. Kapsokavathis in support of his report that Dr. Kapsokavathis stated in 2012 that the problems the Veteran experienced with his neck are related to the automobile accident he was involved in February 1970 while on active duty with the U.S. Navy and stationed at Bainbridge NTC, Maryland.  Please provide the Veteran with a reasonable amount of time to do so.  In the statement(s), the private physician(s) should set forth his/her medical findings, his/her opinion as to causation (medical etiology) and the basis for his/her medical opinion (i.e., the evidence relied upon, e.g., treatment records, medical treatise, etc.).  For VA benefits purposes, a favorable medical opinion is one that indicates that there is at least a 50 percent probability of a relationship between the neck disability and the claimed cause.

3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


